UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7136



FRANCIS AKINRO,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF HOMELAND SECURITY; SPRING GROVE
HOSPITAL CENTER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-00273-CCB)


Submitted: October 17, 2006                 Decided: October 23, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se. George William Maugans, III,
Special Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Francis Akinro appeals the district court’s order denying

his petition for writ of mandamus seeking to compel the United

States Immigration and Customs Enforcement to remove a detainer

lodged against him.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Akinro v. Dep’t of Homeland Sec., No.

1:06-cv-00273-CCB (D. Md. June 15, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -